Citation Nr: 0512938	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-24 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, status-post medial meniscectomy, currently 
evaluated as 10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder, to include a herniated nucleus pulposus at 
L4-L5 and L5-S1, status post-laminectomy and discectomy.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to an effective date prior to March 29, 2002, 
for the grant of an increased rating for a right knee 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran appeared at a Travel Board Hearing in June 2004 
before the undersigned Acting Veterans Law Judge.  At the 
hearing, the veteran withdrew his appeal regarding service 
connection for residuals of an eye injury.  Thus, that issue 
is no longer before the Board and will not be a part of, or 
discussed in, this decision or the remand portion of this 
document.  38 C.F.R. § 20.204 (2004).

The Board notes that, in the veteran's notice of disagreement 
(NOD), he asserted entitlement to an earlier effective date 
for an increased rating for the right knee disability, and 
that issue was not included in the statement of the case 
(SOC).  Accordingly, that issue is addressed in the remand.  

The claims regarding whether new and material evidence has 
been received to reopen a previously denied claim for 
entitlement to service connection for a low back disorder, to 
include a herniated nucleus pulposus at L4-L5 and L5-S1, 
status post-laminectomy and discectomy, and service 
connection for a neck disability are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

The veteran's service-connected right knee disability has 
resulted in cartilage removal; and there are findings of 
limitation of motion (0 degrees of extension and 110 degrees 
of flexion), and degenerative joint disease of the right 
knee. 


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
a right knee disability, status post-medial meniscectomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5259 (2004).

2.  The requirements for a separate rating of 10 percent, but 
no more, for degenerative arthritis of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.59 4.71a, Diagnostic Code 5003 (2004); 
VAOPGCPREC 9-98 (August 18, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to notify

Upon receipt of a substantially complete application for 
benefits and prior to the initial adjudication, the VCAA, 38 
U.S.C.A. § 5100 et seq., imposes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, as well as a duty to 
notify the claimant what information and evidence, if any, 
the claimant is to provide, what evidence VA will attempt to 
obtain, and for the claimant to submit any information or 
evidence in his or her possession.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Mayfield v. Nicholson, ___ Vet. App. 
___, No. 02-1077 (April 14, 2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.156(a), 3.159, and 3.326.

Following receipt of the veteran's claim in March 2002, the 
RO, in a letter dated in May 2002, informed the veteran of 
the VCAA and VA's obligations under the act, to include the 
evidence needed to support his claim for an increase.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran that the RO would obtain any identified 
federal records related to his claim and any private 
treatment records he identified as related to this claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
The letter also informed the veteran to send information 
which described additional evidence the veteran desired 
obtained, or the evidence itself, which the Board construes 
as reasonably informing him to submit any evidence in his 
possession.

The Board finds that the letter meets the notice-content 
requirements of the VCAA.  38 U.S.C.A. §§ 5103(a), 
5103(b)(3)); 38 C.F.R. § 3.159(b)(1); VAOPGCPREC 1-2004 
(February 24, 2004);  Mayfield, slip opinion at 24; 
Pelegrini, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183.

Duty to assist

As concerns the duty to assist, the RO arranged for an 
appropriate examination to determine the current severity of 
the veteran's right knee disorder.  Neither the veteran nor 
his representative requested any other assistance as concerns 
his application for an increase.  Further, neither the 
veteran nor his representative asserts that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted on.  All records 
obtained or generated have been associated with the claim 
file.  Thus, the Board finds that the RO has complied with 
the duty to assist the veteran with the development of his 
claim.  38 C.F.R. § 3.159(c).

Overview

In September 1970, the RO granted service connection for 
post-operative (medial menisectomy) residuals of a right knee 
disability and assigned a non-compensable evaluation, 
effective April 29, 1970.  An August 2002 rating decision, 
from which the veteran has appealed, assigned an increased 
evaluation of 10 percent, effective March 29, 2002.

Factual Background

The June 2002 VA examination report reflects that the veteran 
reported that his right knee pain was his most limiting 
factor.  He related he had pain 80 percent of the time and 
assessed the severity as an 8 on a scale of 10 and of a 
stabbing nature.  He related that he experienced stiffness 
and flare-ups once a day which increased to a level of 10 out 
of 10.  Medication, rest, and elevation provide partial 
relief.  The veteran reported that he could walk one-half 
block and stand for 10 minutes in one position.  He related 
that he could go up and down a maximum of one flight of 
stairs without severe pain in his right knee.  He reported no 
problem sitting for prolonged periods.  He related that 
walking more than one block induces swelling.  The veteran 
denied redness or heat.  He also reported that his knee gave 
way while going downhill and descending stairs, and that he 
had fallen numerous times.  He related that he used a knee 
brace and a cane at all times.  The examiner observed the 
veteran to walk with an antalgic gait.  Physical examination 
revealed tenderness all along the medial aspect of the joint 
line, as well as over the medial femoral condyle.  There was 
no swelling, warmth, or erythema of the knee.  ROM on flexion 
was 0 to 110 degrees actively and to a full 140 degrees 
passively, but with severe pain.  ROM on extension was to 0 
degrees actively and passively with crepitus throughout the 
maneuver.  There was no abnormal movement, but there was 
guarding of movement, and there was no ankylosis at the knee 
joint.  The examination revealed no anterior or posterior 
instability of the knee.  There was abnormal movement on the 
McMurray test on the medial side and abnormal motion at the 
medial collateral ligament in neutral, as well as at 30 
degrees of flexion.  There was no lateral instability at the 
knee.  Reflexes in both lower extremities were normal and 
equal.  Strength of the tibialis was 4/5 anterior on the 
right, as well as 4/5 of the gastrocnemius on the right.  
There was 5/5 strength in all of other muscle groups of the 
right side as well as in all muscle groups on the left side.  
There was normal tone and pulsations in the right lower 
extremities.  X-rays of the right knee were interpreted as 
showing no evidence of fracture or dislocation but mild 
degenerative changes of the right knee.  The examiner 
rendered diagnoses of mild degenerative joint disease (DJD) 
and a medial collateral ligament strain.

At the Travel Board hearing, the veteran related that, since 
issuance of a knee brace and a new cane, he had experienced 
no further instances of his right knee giving way and he 
could negotiate stairs.  The veteran related that, without 
the brace, he still would have the problem of the knee giving 
way.

Applicable law and regulation

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  
Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10.  Further, with regards to the musculoskeletal system, 
disability evaluations are based on the functional loss of 
the joint or part involved.  Specifically, the inability, due 
to injury or disease, of the damaged part to perform the 
normal working movements of the body with normal excursion, 
strength, speed, and endurance.  38 C.F.R. § 4.40.    Not all 
disabilities will show all the specified rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Analysis

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
(LOM) under the appropriate diagnostic code for the specific 
joints involved.  When there is some LOM, but which would be 
non-compensable under a LOM-code, a 10 percent rating may be 
assigned for arthritis of a major joint.  38 C.F.R. § 4.71a, 
DCs 5003, 5010.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
leg flexion is rated 0 percent when limited to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, and 30 percent when limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.  Limitation of leg extension is 
rated 0 percent when limited to 5 degrees, 10 percent when 
limited to 10 degrees, 20 percent when limited to 15 degrees, 
30 percent when limited to 20 degrees, and 40 percent when 
limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5261.

Ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 evaluation.  Ankylosis in flexion between 10 
and 20 degrees is rated 40 percent disabling.  Ankylosis in 
flexion between 20 and 45 degrees is rated 50 percent 
disabling.  Ankylosis which is extremely unfavorable, in 
flexion at an angle of 45 degrees or more is rated 60 percent 
disabling.  38 C.F.R. § 4.71a, DC 5256.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5258.

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, DC 5259.

The veteran is currently in receipt of a 10 percent rating 
under DC 5259 based on semilunar cartilage removal.  A 10 
percent rating is the highest available rating under this 
Code. 

As noted, above, under DC 5258, a 20 percent rating is 
available provided that there are frequent episodes of 
locking, pain and effusion.  In this regard, it is 
specifically noted that the veteran denied having instability 
and related symptoms since he started using a brace.  As 
such, a 20 percent rating is not warranted under DC 5259.

The June 2002 VA examination report reflects no evidence of 
ankylosis of the right knee, and there is no other evidence 
on file which does.  As such, the veteran's right knee 
disability picture does not more nearly approximate a higher 
rating for ankylosis under DC 5256 as there is none.

The Board now considers whether the evidence of record shows 
the veteran to have more nearly approximated the criteria for 
a separate evaluation in addition to his current one under DC 
5259.

Knee disability pictures which manifest both instability and 
LOM symptomatology are entitled to separate ratings for all 
symptomatology.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); VAOPGCPREC 9-98.  Although the veteran complained of 
instances of his knee having gave way, the examination report 
reflects that the examiner found no evidence of anterior or 
posterior instability of his right knee.  Further, during his 
hearing, the veteran indicated his instability had 
essentially resolved since he started utilizing a brace.  
Thus, the veteran's right knee disability currently does not 
manifest the criteria for a separate evaluation under DC 5257 
for subluxation or lateral instability.  

Separate evaluations may also be assigned for knee disability 
not based on LOM (i.e. semilunar cartilage removal under DC 
5259) and for that which is LOM-related (e.g. arthritis under 
DC 5003).  VAOPGCPREC 9-98.  

The Board notes that the June 2002 VA examination report 
reflects findings that the veteran has DJD of his right knee.  
There is no evidence of intercurrent right knee injuries 
since service.  In addition, he has some limitation of 
flexion which appears to be associated with his arthritis, 
which was confirmed by x-ray.  38 U.S.C.A. § 5107(b).  The 
veteran's right knee LOM (0 degrees of extension and 110 
degrees of flexion) is not severe enough to warrant a 
compensable evaluation under DC 5260 and 5261.  However, 
there is clear evidence of pain and functional loss.  As 
such, a separate 10 percent evaluation is warranted for 
degenerative arthritis of the right knee.  38 C.F.R. § 4.71a, 
DC 5003.  Allowing a separate evaluation for arthritis in 
addition to the evaluation for removal of his meniscus does 
not violate the prohibition against pyramiding, and will more 
adequately compensate the veteran for his array of symptoms 
to include functional loss due to pain.  38 C.F.R. §§ 4.3, 
4.14, 4.40, 4.59; VAOPGCPREC 9-98 at pp. 3-4.

In sum, the Board finds that the veteran is entitled to no 
more than a 10 percent rating for residuals of a medial 
menisectomy (under DC 5259) of which he is already in 
receipt, and a separate 10 percent rating based on arthritis 
with limitation of motion with pain (under DC 5003). 





ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability, status post-medial meniscectomy, is 
denied.  

Entitlement to a separate evaluation not to exceed 10 percent 
for degenerative arthritis of the right knee is granted.


REMAND

In light of the veteran's NOD with the effective date 
assigned for the 10 percent rating by the August 2002 rating 
decision, the appellate process also commenced as concerns 
that issue, and he is entitled to a SOC on that issue.  See 
Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 
Vet. App. 238 (1999).

The letter did not provide the veteran an adequate VCAA 
notice as concerned his application to reopen his previously 
denied claim for entitlement to service connection for his 
low back disability.  To sufficiently comply with the 
statutory and regulatory elements of the requisite notice, 
the veteran must be informed of the meaning of new and 
material evidence and what type evidence will suffice to meet 
that standard.  The Board notes the inclusion of 38 C.F.R. 
§ 3.156(a) in the supplemental SOC (SSOC).  In light of the 
necessity for remand on the other bases, however, a content-
compliant notice letter on remand is indicated.

The evidence of record reflects, and the veteran related at 
the Travel Board Hearing, that he receives disability 
benefits from the Social Security Administration (SSA) as a 
result of his back problems.  Once the VA is put on notice 
that the veteran is in receipt of such benefits, the VA has a 
duty to obtain these records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).

Although the veteran related that the private treatment 
records related to his 1969 automobile accident, in which he 
injured his neck and back, were destroyed by the hospital 
where he was treated, the Board notes that the claims file 
contains the emergency room treatment records of that event.  
The Board further notes that, when the RO requested the 
National Personnel Records Center (NPRC) to provide the 
veteran's service medical records (SMRs) in 1970, the NPRC 
advised that they were located at the veteran's last post of 
assignment at Aberdeen, Maryland.  The Board infers that they 
had not yet been transmitted to the custody of the NPRC.  The 
claims file reflects no subsequent RO requests for the SMRs.  
The Board further notes that one of the veteran's submissions 
related that he possessed at least some copies of his SMRs.  
The RO should ascertain if the SMRs can be obtained.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ shall issue a SOC with 
regard to the effective date assigned 
for the veteran's 10 percent rating for 
his right knee disability.  If, and only 
if, he completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issue should this claim 
be returned to the Board.  38 U.S.C.A. § 
7104.

2.  The AOJ should provide a letter to 
the veteran which specifically addresses 
the VCAA and its requirements of notice 
and assistance as concerns the issue of 
whether new and material evidence has 
been received to reopen a previously 
denied claim for entitlement to service 
connection for a low back disorder, to 
include a herniated nucleus pulposus at 
L4-L5 and L5-S1, status post-laminectomy 
and discectomy.  In addition to the other 
required information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the AOJ and 
associated with the claim file.

3.  The AOJ should inquire of the veteran 
as to whether he has copies of his SMRs 
and, if so, obtain a copy.  The AOJ also 
should submit another request to the NPRC 
to ascertain if additional SMRs are 
available.  A records request should be 
made of the veteran's post at Aberdeen, 
Maryland, if necessary. 

4.  The AOJ should obtain from the SSA 
the records pertinent to the veteran's 
claim for Social Security disability 
benefits, as well as the medical records 
relied upon concerning that claim.

5.  The AOJ should also ensure that the 
veteran has identified where all 
treatment records, and other evidence, 
related to his low back and neck claims 
are located and take action to obtain any 
records or evidence identified.  Where 
development efforts meet with negative 
results, the claims file should reflect 
documentation of the effort to obtain the 
records or evidence.

6.  After all of the above is completed, 
the AOJ shall review all of the evidence 
obtained since the SSOC in light of all 
the other evidence of record.  To the 
extent that any benefit sought on appeal 
remains denied, issue the veteran a SSOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


